            Case 2:20-cv-03822-CFK Document 41 Filed 05/24/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ZACHARY GREENBERG,

                                   Plaintiff,

                             v.                                   No. 2:20-cv-03822-CFK

 JOHN P. GOODRICH, in his official capacity as Board
 Chair of The Disciplinary Board of the Supreme Court
 of Pennsylvania, et al.

                                   Defendants.



                      NOTICE OF SUBSTITUTION OF NAMED PARTIES

       Pursuant to Federal Rule of Civil Procedure 25(d), “when a public officer who is a

party in an official capacity…ceases to hold office while the action is pending,” “[t]he officer’s

successor is automatically substituted.” Plaintiff Zachary Greenberg hereby notifies the

Court and the parties that The Disciplinary Board of the Supreme Court of Pennsylvania has

recently undergone a change in composition and thus new parties are being substituted in

their official capacity.

       1.       At the time this suit was filed, the following defendants held the following

positions on the Board:
             a. James C. Haggerty, Board Chair

             b. John F. Cordisco, Board Vice-Chair

             c. John P. Goodrich, Member

             d. Jerry M. Lehocky, Member

       2.       As of April 1, 2021, Haggerty and Cordisco no longer hold any official capacity

on The Disciplinary Board. Instead, Goodrich was appointed Board Chair, and Lehocky was
appointed Board Vice-Chair.



                                                     1
              Case 2:20-cv-03822-CFK Document 41 Filed 05/24/21 Page 2 of 4




         3.       As of April 1, 2021, two additional persons were appointed to serve as

Members of The Disciplinary Board following Goodrich’s and Lehocky’s appointment to

Chair and Vice-Chair, Robert J. Mongeluzzi and Shohin H. Vance.

         4.       Under Rule 25(d), when a party in an official capacity resigns or otherwise

ceases to hold office, the “successor is automatically substituted“ and “[l]ater proceedings

should be in the substituted party’s name[.]” Fed. R. Civ. P. 25(d). “No substitution order or

motion is necessary.” Chandler v. DeJoy, 2021 WL 673289, 2021 U.S .Dist. LEXIS 32677, at *1

n.1 (D. Ariz. Feb. 22, 2021) (quoting 1 Gensler, FEDERAL RULES OF CIVIL PROCEDURE, RULES AND

COMMENTARY, Rule 25, at 733 (2020)); accord Kuelbs v. Hill, 615 F.3d 1037, 1042 (8th Cir.

2010).

         5.       Given that Haggerty, Cordisco, Goodrich, and Lehocky were sued in their

official capacity as members of The Disciplinary Board, that they no longer serve in those

roles or serve in different roles, and that Mongeluzzi and Vance are now Members of The

Disciplinary Board, Greenberg notifies the Court and parties of this substitution.




                                                   2
           Case 2:20-cv-03822-CFK Document 41 Filed 05/24/21 Page 3 of 4




      6.       The full caption of the case should now read:

      ZACHARY GREENBERG,
                                                                               Plaintiff,

                                              v.

      JOHN P. GOODRICH, in his official capacity as Board Chair of The Disciplinary
      Board of the Supreme Court of Pennsylvania; JERRY M. LEHOCKY, in his official
      capacity as Board Vice-Chair of The Disciplinary Board of the Supreme Court
      of Pennsylvania; CELESTE L. DEE, in her official capacity as Member of The
      Disciplinary Board of the Supreme Court of Pennsylvania; CHRISTOPHER M.
      MILLER, in his official capacity as Member of The Disciplinary Board of the
      Supreme Court of Pennsylvania; ROBERT J. MONGELUZZI, in his official
      capacity as Member of The Disciplinary Board of the Supreme Court of
      Pennsylvania; GRETCHEN A. MUNDORFF, in her official capacity as Member of
      The Disciplinary Board of the Supreme Court of Pennsylvania; JOHN C.
      RAFFERTY, JR., in his official capacity as Member of The Disciplinary Board of
      the Supreme Court of Pennsylvania; DION G. RASSIAS, in his official capacity
      as Member of The Disciplinary Board of the Supreme Court of Pennsylvania;
      ROBERT L. REPARD, in his official capacity as Member of The Disciplinary
      Board of the Supreme Court of Pennsylvania; EUGENE F. SCANLON, JR. in his
      official capacity as Member of The Disciplinary Board of the Supreme Court of
      Pennsylvania; DAVID S. SENOFF, in his official capacity as Member of The
      Disciplinary Board of the Supreme Court of Pennsylvania; SHOHIN H. VANCE,
      in his official capacity as Member of The Disciplinary Board of the Supreme
      Court of Pennsylvania; THOMAS J. FARRELL, in his official capacity as Chief
      Disciplinary Counsel of the Office of Disciplinary Counsel; RAYMOND S.
      WIERCISZEWSKI, in his official capacity as Deputy Chief Disciplinary Counsel
      of the Office of Disciplinary Counsel
                                                                         Defendants.


Dated: May 24, 2021                 Respectfully submitted,

                                    /s/ Adam E. Schulman
                                    Adam E. Schulman
                                    HAMILTON LINCOLN LAW INSTITUTE
                                    1629 K Street NW, Suite 300
                                    Washington, DC 20006
                                    adam.schulman@hlli.org
                                    (610) 457-0856

                                    Attorney for Plaintiff Zachary Greenberg



                                                   3
         Case 2:20-cv-03822-CFK Document 41 Filed 05/24/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

      I hereby certify that on this day I filed the foregoing with the Clerk of the Court via
ECF thus effectuating service on all counsel who are registered as electronic filers in this
case.
      Dated: May 24, 2021

                                                                (s) Adam Schulman
                                                                Adam Schulman




                                                 4
